DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. US Patent Application Publication 2017/0317418.
Regarding Claim 1, Garcia et al. teaches an antenna module (Figs. 1-3B, 10-12) comprising: 
a substrate (100 Fig. 1 Par. 0028, 0029) that includes a first dielectric layer (110 Fig. 1 Par. 0028, 0029) and a second dielectric layer (120 Fig. 1 Par. 0028, 0029); 
a first antenna (112 Fig. 1 Par. 0028) that is disposed on or in the first dielectric layer and that transmits and receives a signal (Par. 0006, 0065); 
a second antenna (122 Fig. 1 Par. 0028) that is disposed on or in the second dielectric layer and that transmits and receives a signal (Par. 0006, 0065); and 
a radio frequency circuit (130 Fig. 1 Par. 0028) that is disposed on or in the substrate and that is electrically connected to the first antenna (Fig. 1).
Garcia et al. is silent on a first dielectric constant, and a second dielectric constant, wherein the second dielectric constant is different from the first dielectric constant, a first frequency band, a second frequency band which is a lower frequency band than the first frequency band.
However, Garcia et al. teaches “Those of ordinary skill in the art readily understand that the antenna performance parameters such as antenna radiation efficiency and bandwidth and operating resonant frequency will vary depending on the dielectric constant, loss tangent, and thickness of the dielectric/insulating materials that form the substrate layers. Moreover, the size and structure of the various radiating elements of the antennas shown in drawings will determine the resonant frequency of the antenna, as is well understood to those of ordinary skill in the art” Par. 0117.
In this particular case, providing the substrate dielectric layers with different dielectric constant and the first and second antennas to operate in different frequency bands of operation is common and well known in the antenna art as evident by Garcia et al. Par. 0117.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date provide the first and second dielectric layers with different dielectric constants, and the first and second antennas to operate in different frequency bands of operation based on the teachings of Garcia et al. as a result effect in order to obtain an efficient antenna performance in desired multiple frequency bands of operations.
Regarding Claim 2, Garcia et al. as modified teaches the antenna module according to claim 1 as shown in the rejection above.
Garcia et al. is silent on wherein the second dielectric constant is higher than the first dielectric constant.
However, Garcia et al. teaches “Those of ordinary skill in the art readily understand that the antenna performance parameters such as antenna radiation efficiency and bandwidth and operating resonant frequency will vary depending on the dielectric constant, loss tangent, and thickness of the dielectric/insulating materials that form the substrate layers. Moreover, the size and structure of the various radiating elements of the antennas shown in drawings will determine the resonant frequency of the antenna, as is well understood to those of ordinary skill in the art” Par. 0117.
In this particular case, providing the dielectric layers with different dielectric constant is common and well known in the antenna art as evident by Garcia et al. Par. 0117.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date provide the second dielectric constant to be higher than the first dielectric constant based on the teachings of Garcia et al. as a result effect in order to obtain an efficient antenna performance.
Regarding Claim 3, Garcia et al. as modified teaches the antenna module according to claim 1 as shown in the rejection above.
Garcia et al. is silent on wherein the first dielectric layer has a larger area than the second dielectric layer in a plan view.
However, Garcia et al. teaches that certain components / antenna elements can require large areas on the surface of the substrate (Par. 0114).
In this particular case, providing a layer of a substrate to have a larger area than others is common and well known in the art as evident by Garcia et al. in order to accommodate required components / antenna elements.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date provide the first dielectric layer to have a larger area than the second dielectric layer in a plan view based on the teachings of Garcia et al. in order to accommodate required components / antenna elements.
Regarding Claim 4, Garcia et al. as modified teaches the antenna module according to claim 2 as shown in the rejection above.
Garcia et al. is silent on wherein the first dielectric layer has a larger area than the second dielectric layer in a plan view.
However, Garcia et al. teaches that certain components / antenna elements can require large areas on the surface of the substrate (Par. 0114).
In this particular case, providing a layer of a substrate to have a larger area than others is common and well known in the art as evident by Garcia et al. in order to accommodate required components / antenna elements.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date provide the first dielectric layer to have a larger area than the second dielectric layer in a plan view based on the teachings of Garcia et al. in order to accommodate required components / antenna elements.
Regarding Claim 5, Garcia et al. as modified teaches wherein the radio frequency circuit is disposed on the first dielectric layer (130 on 110 indirectly through 120 Fig. 1).
Regarding Claim 6, Garcia et al. as modified teaches wherein the radio frequency circuit is disposed on the first dielectric layer (130 on 110 indirectly through 120 Fig. 1).
Regarding Claim 7, Garcia et al. as modified teaches wherein the radio frequency circuit is disposed on the first dielectric layer (130 on 110 indirectly through 120 Fig. 1).
Regarding Claim 8, Garcia et al. as modified teaches wherein a connector electrically connected to the second antenna is disposed on the first dielectric layer (132 on 110 indirectly through 120, 122, 130 Fig. 1 Par. 0030).
Regarding Claim 9, Garcia et al. as modified teaches wherein a connector electrically connected to the second antenna is disposed on the first dielectric layer (132 on 110 indirectly through 120, 122, 130 Fig. 1 Par. 0030).
Regarding Claim 10, Garcia et al. as modified teaches wherein a connector electrically connected to the second antenna is disposed on the first dielectric layer (132 on 110 indirectly through 120, 122, 130 Fig. 1 Par. 0030).
Regarding Claim 15, Garcia et al. as modified teaches the antenna module according to claim 1 as shown in the rejection above.
Garcia et al. is silent on further comprising a filter circuit configured to allow at least the signal in the first frequency band to pass therethrough, the filter circuit being disposed on or in the second dielectric layer.
 However, Garcia et al. teaches passive circuit elements Par. 0030.
In this particular case, providing a filter to allow the desired frequency band is common and well known in the antenna art to filter out unwanted signals/frequencies.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide passive circuit elements such as a filter circuit being disposed on or in the second dielectric layer based on the teachings of Garcia et al. as a result effect in order to block unwanted signals.
Regarding Claim 16, Garcia et al. as modified teaches wherein the second dielectric layer and the radio frequency circuit are disposed adjacent to each other on a same surface of the first dielectric layer (Fig. 1 as modified in claim 15 above), and the antenna module includes a signal path (136, 126 Fig. 1 Par. 0033) that is disposed on or in the first dielectric layer and the second dielectric layer and that connects the first antenna, the filter circuit, and the radio frequency circuit (Fig. 1 Par. 0033).
Regarding Claim 17, Garcia et al. as modified teaches the antenna module according to claim 2 as shown in the rejection above.
Garcia et al. is silent on further comprising a filter circuit configured to allow at least the signal in the first frequency band to pass therethrough, the filter circuit being disposed on or in the second dielectric layer.
 However, Garcia et al. teaches passive circuit elements Par. 0030.
In this particular case, providing a filter to allow the desired frequency band is common and well known in the antenna art to filter out unwanted signals/frequencies.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide passive circuit elements such as a filter circuit being disposed on or in the second dielectric layer based on the teachings of Garcia et al. as a result effect in order to block unwanted signals.
Regarding Claim 18, Garcia et al. as modified teaches the antenna module according to claim 3 as shown in the rejection above.
Garcia et al. is silent on further comprising a filter circuit configured to allow at least the signal in the first frequency band to pass therethrough, the filter circuit being disposed on or in the second dielectric layer.
 However, Garcia et al. teaches passive circuit elements Par. 0030.
In this particular case, providing a filter to allow the desired frequency band is common and well known in the antenna art to filter out unwanted signals/frequencies.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide passive circuit elements such as a filter circuit being disposed on or in the second dielectric layer based on the teachings of Garcia et al. as a result effect in order to block unwanted signals.
Regarding Claim 19, Garcia et al. as modified teaches a communication device comprising: the antenna module according to claim 1 (as shown in the rejection above), 
a mother board (140 Fig. 1 Par. 0028); 
a millimeter wave circuit (DC power, I/O interconnect to transmit I/O or control signals between the RFIC chip 130 and the application board 140 Par. 0033) that is disposed on or in the mother board and is connected to the antenna module (Par. 0033).
Garcia et al. is silent on a microwave circuit that is disposed on or in the mother board and is connected to the antenna module.
However, Garcia et al. teaches “various types of antenna designs can be implemented as discussed above to transmit and/or receive broadside and end-fire radiation. Although embodiment of antenna packages discussed herein depict two or three substrates, antenna packages can be constructed with four or more substrates, depending on the intended application. Moreover, although the embodiments discussed herein show the use of two or four antennas for broadside and end-fire radiations, additional antenna elements can be included to achieve increased antenna gain or to implement phased array antenna structures” (Par. 0116).
In this particular case, providing a microwave circuit connected to the antenna module is common and well known in the art in order to operate in microwave frequencies.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the communication device of Garcia et al. with a microwave circuit connected to the antenna module as a result effect in order to provide wireless communications in microwave frequencies.
Regarding Claim 20, Garcia et al. as modified teaches a communication device comprising: the antenna module according to claim 2 (as shown in the rejection above), 
a mother board (140 Fig. 1 Par. 0028); 
a millimeter wave circuit (DC power, I/O interconnect to transmit I/O or control signals between the RFIC chip 130 and the application board 140 Par. 0033) that is disposed on or in the mother board and is connected to the antenna module (Par. 0033).
Garcia et al. is silent on a microwave circuit that is disposed on or in the mother board and is connected to the antenna module.
However, Garcia et al. teaches “various types of antenna designs can be implemented as discussed above to transmit and/or receive broadside and end-fire radiation. Although embodiment of antenna packages discussed herein depict two or three substrates, antenna packages can be constructed with four or more substrates, depending on the intended application. Moreover, although the embodiments discussed herein show the use of two or four antennas for broadside and end-fire radiations, additional antenna elements can be included to achieve increased antenna gain or to implement phased array antenna structures” (Par. 0116).
In this particular case, providing a microwave circuit connected to the antenna module is common and well known in the art in order to operate in microwave frequencies.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the communication device of Garcia et al. with a microwave circuit connected to the antenna module as a result effect in order to provide wireless communications in microwave frequencies.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. US Patent Application Publication 2017/0317418 and Mizunuma et al. US Patent Application Publication 2017/0222316.
Regarding Claim 11, Garcia et al. as modified teaches the antenna module according to claim 1 as shown in the rejection above. 
Garcia et al. is silent on wherein the radio frequency circuit is encapsulated within a resin.
However, Mizunuma et al. teaches wherein the radio frequency circuit (13 Fig. 1B Par. 0042) is encapsulated within a resin (25 Fig. 1B Par. 0042).
In this particular case, encapsulating the radio frequency circuit within a resin is common and well known in the art as evident by Mizunuma et al. in order to provide protection (Par. 0024).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date provide the radio frequency circuit of Garcia et al. to be encapsulated within a resin based on the teachings of Mizunuma et al. in order to provide protection.
Regarding Claim 12, Garcia et al. as modified teaches wherein a shield layer covers the radio frequency circuit encapsulated within the resin (“the ground plane 1130 serves as a ground shield to isolate the RFIC chip 1030 from RF energy that is transmitted/received by the broadside antenna(s) 112” Par. 0070).
Regarding Claim 13, Garcia et al. as modified teaches the antenna module according to claim 2 as shown in the rejection above. 
Garcia et al. is silent on wherein the radio frequency circuit is encapsulated within a resin.
However, Mizunuma et al. teaches wherein the radio frequency circuit (13 Fig. 1B Par. 0042) is encapsulated within a resin (25 Fig. 1B Par. 0042).
In this particular case, encapsulating the radio frequency circuit within a resin is common and well known in the art as evident by Mizunuma et al. in order to provide protection (Par. 0024).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date provide the radio frequency circuit of Garcia et al. to be encapsulated within a resin based on the teachings of Mizunuma et al. in order to provide protection.
Regarding Claim 14, Garcia et al. as modified teaches the antenna module according to claim 3 as shown in the rejection above. 
Garcia et al. is silent on wherein the radio frequency circuit is encapsulated within a resin.
However, Mizunuma et al. teaches wherein the radio frequency circuit (13 Fig. 1B Par. 0042) is encapsulated within a resin (25 Fig. 1B Par. 0042).
In this particular case, encapsulating the radio frequency circuit within a resin is common and well known in the art as evident by Mizunuma et al. in order to provide protection (Par. 0024).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date provide the radio frequency circuit of Garcia et al. to be encapsulated within a resin based on the teachings of Mizunuma et al. in order to provide protection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ariumi US Patent Application Publication 2019/0173167 discloses an antenna module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845